internal_revenue_service number release date index number ------------------------- -------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ----------------- telephone number --------------------- refer reply to cc fip b04 plr-132215-10 date date legend taxpayer issuer group contract certificate dear ----------------- -------------------------------------------------- ------------------------------------------------------------------ ------------------------------------------------------------- ------------------------------------------------------------- taxpayer has requested several rulings regarding the application of certain provisions of the internal_revenue_code to a contemplated transaction facts the taxpayer represents that issuer is a life_insurance_company within the meaning of sec_816 of the code files its federal_income_tax return on a calendar_year basis and reports its income on an accrual_method issuer intends to issue group contract to an entity sponsor unrelated to issuer that establishes and maintains certain investment account s account on behalf of an individual s account owner issuer will offer certificates under the group contract to eligible account owners the certificate will provide certain benefits plr-132215-10 primarily a benefit of a specified amount annual_benefit in the event the value of the account is depleted before the account owner’s demise the measuring life - the ‘annuitant’ - is generally the account owner if the certificate is owned by an entity the measuring life is a natural_person who has a beneficial_interest in the account upon purchase of the certificate the account owner can elect to have the annual_benefit payable for either the account owner’s life or through the life of the second to die of the account owner and the account owner’s spouse this election is a factor in the computation of factors applied to determine benefits and charges under the certificate issuer will offer a certificate for purchase by account owner who must a b c d be within a certain age range and establish an account with sponsor that falls within stated minimum and maximum values account value allocate the account value among permitted_investment profiles and otherwise invest the account value in accordance with general guidelines specified and conduct all trading activity through an approved broker-dealer provide issuer the information necessary to administer the group contract and pay a periodic fee certificate charge the permitted_investment profiles are designed by issuer in conjunction with sponsor to limit volatility and investment losses within the account that would increase issuer’s obligation to provide benefits under the certificate though some of the permitted_investments may include mutual funds or exchange traded funds that an affiliate of issuer manages there will be no limitation or requirement that the available funds have any affiliation with issuer the objective criteria used to identify approved investments will not have the effect of limiting the universe of available investments to those that share an affiliation with issuer the sponsor must designate a fixed income mutual_fund s to serve as the home base fund within each account the account including this home base fund is not property of issuer or sponsor assets in the account are not treated as assets of issuer for financial or regulatory accounting purposes and do not secure any rights or claims of the issuer or sponsor against the account owner or obligations of the account owner to the issuer or sponsor as allowed by sec_72 taxpayer represents that any payout under the certificate will be consistent with sec_72 plr-132215-10 the account owner is the legal owner of the assets in the account including those in the home base fund and can withdraw monies subject_to the restrictions imposed by the certificate the account owner must rebalance the account at least quarterly issuer and sponsor will monitor the performance of the profiles and the accounts subject_to the group contract sponsor will correct any imbalance caused by market_value fluctuations issuer will monitor the performance daily by measuring the account against a quotient derived from a specified formula if the measure of the account exceeds this quotient issuer will direct sponsor to liquidate a portion of the assets held in the account and allocate the proceeds to the home base fund if the measure of the account is inferior to this quotient issuer will direct sponsor to liquidate a corresponding portion of the account allocated to the home base fund and invest it according to the permitted_investment profile the benefit provided by the certificate is determined by reference to an annual income amount which is the maximum amount the account owner may withdraw each year from the account without certain consequences described below the initial annual income amount is determined at the time the first withdrawal is made after the issuance of the certificate by applying a withdrawal factor to the withdrawal base then in effect the withdrawal base is determined each day by reference to both market values and any applicable specified guaranteed increase rate expressed as an annual interest rate or guaranteed base increase the precise mechanics of this determination is different once there has been a withdrawal from the account additions to the account eg additional contributions are included in determining the withdrawal base provided they do not cause the account value to exceed a specified maximum limit an amount withdrawn during the year that exceeds the annual income amount is an excess withdrawal an excess withdrawal proportionately reduces both the annual income amount and the withdrawal base except for adjustments resulting from excess withdrawals the annual income amount is not reduced if the amount withdrawn from the account during a year is less than the annual income amount eg if there were no withdrawal the un-withdrawn annual income amount does not increase the annual income amount for subsequent years if the account value is reduced to zero by other than an excess withdrawal issuer will commence payments of an annual_benefit thus an annual_benefit under the specified maximum limit is a restraint on contributions there is no specified limit on the value of the account resulting from the performance of the permitted_investment profile the default modality of payment is annual plr-132215-10 the certificate is payable if the value of the account is reduced to zero solely by withdrawals of the annual income amount not as a result of losses_incurred in the account the amount of the annual_benefit is equal to the annual income amount in effect as of the date the account value was reduced to zero for reasons other than excess withdrawals in the year in which the account value is reduced to zero the annual_benefit equals the annual income amount not yet withdrawn in that year the annual_benefit is payable until the demise of the measuring life under the account the certificate fee is determined by applying a fee factor to the greater of the withdrawal base and the account value the fee is charged until the earlier of the commencement of the annual_benefit and termination of the certificate payment of the certificate fee from the account is not treated as a withdrawal prior to the commencement of the annual_benefit the certificate terminates upon the happening of specified events the account owner elects to terminate the certificate the account owner dies the account owner fails to timely pay the certificate fee the account owner depletes the account because of an excess withdrawal the account owner or the sponsor fails to adhere to the permitted_investment profile the group contract terminates before the annuity purchase guarantee is exercised or annual_benefit payments have commenced or the account owner closes the account without exercising the annuity purchase guarantee upon termination of the certificate the portion of the account value allocated to the home base fund will be liquidated the group contract can be terminated at the discretion of issuer if sponsor fails to comply with the provisions of the group contract including violation of any applicable law sponsor stops administering the group contract without arranging with issuer for a successor administrator or issuer and sponsor agree to terminate the group contract with respect to any applicable guaranteed base increase feature the certificate fee will be increased to the current rate offered for new certificates at such time the account owner will have the opportunity to forfeit future applicable guaranteed base increases instead plr-132215-10 if the group contract is terminated issuer will pay the account owner an amount that represents the excess of the fair_market_value of the certificate over the current account value if the group contract or certificate is terminated after issuer has begun paying the annual_benefit the annual_benefit will not be affected and will continue the certificate also entitles the account owner to apply the account value to purchase a stream of annuity payments annuity payments at rates specified in the certificate for either life or life with a period certain part of the process of effecting this option is for the account to be liquidated and the proceeds transferred to issuer sponsor may assign the group contract with issuer’s consent as permitted by applicable law but the certificate may not be assigned taxpayer is an individual taxable under the internal revenue who is contemplating becoming an account owner and purchasing a certificate requested rulings taxpayer requests the following rulings the group contract and certificate will constitute an annuity_contract for purposes of sec_72 the annual_benefit and annuity payments will be taxable as amounts received as an annuity using an exclusion_ratio under sec_72 the account will not cause the group contract or certificate to have a cash_value or cash_surrender_value for purposes of sec_72 and will not otherwise be part of the group contract or certificate for federal tax purposes for purposes of sec_72 and sec_72 each defining investment_in_the_contract the aggregate amount of premiums or other consideration paid for the certificate will equal the sum of all certificate fees paid under the certificate plus any proceeds paid to issuer upon liquidation of the account in consideration for annuity payments dividends that the taxpayer receives from the assets in the account will not fail to be treated as qualified_dividend_income within the meaning of sec_1 merely because he also owns the certificate that is the present_value of the projected future annual_benefit over the current account value plr-132215-10 the taxpayer’s ownership of the certificate and the account will not be treated as a straddle under sec_1092 and the annual_benefit will not constitute insurance or other compensation_for any prior deductible losses in the account for purposes of sec_165 and the investment_in_the_contract portion of each annual_benefit will not be includible in the taxpayer’s gross_income by virtue of the ‘tax benefit rule ’ law and analysis requested ruling sec_72 provides that except as otherwise provided gross_income includes any amount_received_as_an_annuity whether for a period certain or during one or more lives under an annuity endowment or life_insurance_contract the code does not otherwise define an annuity_contract or any amount_received_as_an_annuity sec_1_72-2 of the income_tax regulations provides that the contracts under which amounts paid will be subject_to the provisions of sec_72 include contracts which are considered to be life_insurance endowment and annuity_contracts in accordance with the customary practice of life_insurance_companies under sec_1 b and c as a general matter amounts received as an annuity are amounts which are payable at regular intervals over a period of more than one full year from the date on which they are deemed to begin provided the total of the amounts so payable or the period for which they are to be paid can be determined as of that date a proportionate part of which is considered to represent a return of premiums or other consideration paid under sec_1_72-2 amounts are considered as amounts received as an annuity only if all of the following tests are met the amounts must be received on or after the annuity_starting_date the amounts must be payable in periodic installments at regular intervals over a period of more than one full year from the annuity_starting_date and the amounts payable must be determinable either directly from the terms of the contract or indirectly from the use of either mortality tables or compound interest computations or both if the contract is a variable_contract sec_1_72-2 provides an alternative formulation of this requirement under sec_1_72-4 the annuity_starting_date is the first day of the first period for which an amount is received as an annuity the first day of the first period for which an amount is received as an annuity shall be the later of the date upon which the obligations under the contract became fixed or the first day of the period which ends on the date of the first annuity_payment explaining imposition of an income-out-first rule under sec_72 for withdrawals prior to the annuity_starting_date the senate report described a commercial_annuity as a promise by a life_insurance_company to pay the beneficiary a given sum for a specified period which period may terminate at death annuity_contracts permit the systematic plr-132215-10 liquidation of an amount consisting of principal the policyholder’s investment_in_the_contract and income an individual may purchase an annuity by payment of a single premium or by making periodic_payments a deferred_annuity_contract may at the election of the individual be surrendered before annuity payments begin in exchange for the cash_value of the contract the committee believes that the use of deferred_annuity contracts to meet long-term investment goals such as income security is still a worthy ideal s rep no pincite footnote omitted the report also explains sec_72’s utilization of an exclusion_ratio regime a portion of each amount_paid to a policyholder as an annuity generally is taxed as ordinary_income under an ‘exclusion ratio’ sec_72 computed to reflect the projected nontaxable return of investment_in_the_contract and the taxable growth on the investment id as described in 306_f2d_682 1st cir aff’g archibishop samuel trust v commissioner 36_tc_641 acq 1964_2_cb_3 i nherent in the concept of an annuity is a transfer of cash or property from one party to another in return for a promise to pay a specific periodic sum for a stipulated time interval again in the normal annuity situation once the annuitant has transferred the cash or property to the obligor and has received his contractual right to periodic_payments he is unconcerned with the ultimate disposition of the property transferred once it is in the obligor’s hands in life health insurance black and skipper state that i n the broadest sense an annuity is simply a series of periodic_payments and while l ife insurance has as its principal mission the creation of a fund t he annuity on the contrary has as its basic function the systematic liquidation of a fund accordingly e ach payment under an annuity may be considered to represent a combination of principal and interest_income and a survivorship element although not completely accurate one can view the operation of an annuity as follows if a person exactly lives out his or her life expectancy he or she would have neither gained nor lost through utilizing the annuity_contract kenneth black jr and harold d skipper jr life health insurance 13th ed plr-132215-10 elsewhere an annuity has been described as a right to receive fixed periodic_payments for a specified period of time and an annuity_contract as a contract under which in exchange for the payment of a premium or premiums the recipient thereof is bound to make future payments typically at regular intervals in amounts to payees and conditions specified in the parties’ agreement the determining characteristic of an annuity is that the annuitant has an interest only in the periodic_payments and not in any principal fund or source from which they may be derived although an individual who purchases an annuity remains the technical owner of the asset he or she does not retain total control_over that asset and does not have unfettered access to the full amount of his or her own property am jur 2d annuities sec_1 moreover t he purchaser of an annuity surrenders all rights to the money paid and therefore installment payments of a debt or payments of interest on a debt do not constitute an annuity id sec_2 whether an annuity_contract allows the owner to access the value of the contract through other than periodic annuity payments is a product of state statute appleman on insurance sec_182 b and 2d ed here on balance the group contract and certificate possess the essential attributes of an annuity it is true that the certificate may not at the election of the account owner be surrendered before annuity payments begin in exchange for the cash_value of the contract s rep no pincite it is also true that because the annuity_starting_date for the annual_benefit is contingent upon the value of the account being exhausted while account owner is alive it is not the case that if account owner exactly lives out his or her life expectancy he or she would have neither gained nor lost through utilizing the annuity_contract life health insurance pincite but these conditions are not dispositive the group contract and certificate and the amounts paid under the group contract and certificate meet the requirements of sec_1_72-1 and c a and b and b as annuity_contracts and annuity payments additionally the group contract and certificate is purchased by making periodic_payments of premium for a promise by a life_insurance_company to pay the beneficiary a given sum for a specified period which period may terminate at death and is used to provide long- term income security s rep no pincite moreover it has the determining characteristic that the annuitant has an interest only in the periodic_payments and not in any principal fund or source from which they may be derived am jur 2d annuities sec_1 the account owner will have surrender ed all rights to the money paid plr-132215-10 thereby distinguishing the certificate from installment payments of a debt or payments of interest on a debt which are not annuities id the group contract and certificate is not a contract to pay interest see sec_1 a accordingly the group contract and certificate will constitute an annuity_contract for purposes of sec_72 requested ruling sec_72 provides that gross_income includes any amount_received_as_an_annuity whether for a period certain or during one or more lives under an annuity endowment or life_insurance_contract sec_72 provides that gross_income does not include that part of any amount_received_as_an_annuity under an annuity endowment or life_insurance_contract which bears the same ratio to such amount as the investment_in_the_contract as of the annuity_starting_date bears to the expected_return under the contract as of such date sec_72 defines annuity_starting_date as the first day of the first period for which an amount is received as an annuity under the contract sec_1_72-2 defines amounts received as an annuity as only those amounts that meet all of the following tests a b they must be received on or after the ‘annuity starting date’ as that term is defined in sec_1_72-4 they must be payable in periodic installments at regular intervals whether annually semiannually quarterly monthly weekly or otherwise over a period of more than one full year from the annuity_starting_date and c except as indicated in sec_1_72-2 the total of the amounts payable must be determinable at the annuity_starting_date either directly from the terms of the contract or indirectly by use of either mortality tables or compound interest computations or both in conjunction with such terms and in accordance with sound actuarial theory sec_1_72-4 defines annuity_starting_date as the first day of the first period for which an amount is received as an annuity the first day of the first period for which an amount is received as an annuity shall be whichever of the following is the later a the date upon which the obligations under the contract became fixed or plr-132215-10 b the first day of the period year half-year quarter month or otherwise depending on whether payments are to be made annually semiannually quarterly monthly or otherwise which ends on the date of the first annuity_payment here with respect to the annual_benefit when the annual_benefit becomes payable the obligations under the certificate become fixed no additional certificate charges are due and the benefit obligation of taxpayer is fixed at paying the annual_benefit until the annuitant s ’ demise hence the annual_benefit will be received on or after the annuity_starting_date second the annual_benefit will be paid periodically at regular intervals over a period of more than one full year from the annuity_starting_date unless death occurs third the total amount payable is determinable from the certificate using mortality tables and sound actuarial theory accordingly the annual_benefit will be an amount_received_as_an_annuity with respect to the annuity_payment if the account owner exercises that option the obligations under the certificate become fixed no additional certificate charges are due and the benefit obligation of taxpayer is to pay the annuity settlement option consistent with the rate guarantee hence the annuity payments will be received on or after the annuity_starting_date second the annuity payments will be paid periodically at regular intervals over a period of more than one full year from the annuity_starting_date consistent with the annuity settlement option third the total amount payable is determinable from the certificate’s rate guarantee using mortality tables and sound actuarial theory accordingly the annuity_payment will be an amount_received_as_an_annuity either the annual_benefit or the annuity payment7 will be taxable under sec_72 as an amount_received_as_an_annuity subject_to the exclusion of the amount allocable to the investment_in_the_contract determined under sec_72 requested ruling the account owner cannot receive both plr-132215-10 sec_72 does not define the terms cash_value or cash_surrender_value with regard to an annuity_contract with regard to a life_insurance_contract sec_7702 defines cash_surrender_value as cash_value determined without regard to any surrender charge policy loan or reasonable termination dividend sec_1 h of the proposed income_tax regulations defines cash_surrender_value of a life_insurance_contract as generally equaling its cash_value which in turn is defined by proposed sec_1_7702-2 as the maximum amount payable under the contract determined without regard to any surrender charge or policy loan or the maximum amount that the policyholder can borrow under the contract see also h_r rep no pincite the common definition of cash_surrender_value is the amount made available contractually to a withdrawing policyowner who is terminating his or her prortection kenneth black jr harold d skipper jr life health insurance 13th ed see also john h magee life_insurance 3d ed the cash_value represents the amount available to the policyholder upon the surrender of the life_insurance_contract revrul_77_85 1977_1_cb_12 addressed an arrangement involving an ‘investment annuity policy’ that has some features similar to taxpayer’s proposed arrangement in the ruling t he policyholder may not receive any amount directly from the account and may not receive a distribution of assets in_kind at any time prior to the annuity_starting_date however the policyholder may make a full or partial surrender of the policy to the insurance_company if such a surrender is made the custodian is directed by the agreement to sell all or part of the assets as appropriate and to pay over the necessary proceeds to the insurance_company the insurance_company in turn will make the full or partial cash surrender payment to the policyholder in an amount equal to the proceeds received by the insurance_company from the account less any cash surrender charges the ruling does not address whether the underlying account created any cash_value or cash_surrender_value for the investment annuity policy nonetheless it illustrates the contrast in the mechanics of the certificate the certificate cannot be cf sec_1_7702-2 which provides certain exclusions from cash_value none of which are relevant to this discussion plr-132215-10 monetized at the discretion of account owner9 other than through receipt of annual_benefit or exercise of the option to receive annuity payments it cannot be assigned or surrendered in whole or part in exchange for cash the connection to the account is unlike that in the ruling - the account value is used to only pay the certificate fee or to purchase the annuity payments if that option is exercised the account owner can access the account value without operation of the certificate though with consequences if for example such access produces an excess withdrawal or investments outside the permitted_investment profile although the certificate has utility only in conjunction with an eligible account under the auspices of sponsor ‘controls’ the account owner’s activities with regard to that account and cannot be alienated or otherwise monetized the account is not so intertwined with certificate as to be effectively part of the certificate cf revrul_77_85 revrul_2003_97 2003_2_cb_380 requested ruling sec_72 provides that for purposes of the exclusion_ratio under sec_72 the investment_in_the_contract as of the annuity_starting_date is the aggregate amount of premiums or other consideration paid for the contract minus the aggregate amount received under the contract before such date to the extent that such amount was excludable from gross_income under sec_72 this amount is then reduced by the value of the refund_feature if any sec_72 provides that for purposes of sec_72 the investment_in_the_contract as of any date is the aggregate amount of premiums or other consideration paid for the contract before such date minus the aggregate amount received under the contract before such date to the extent that such amount was excludable from gross_income as mentioned revrul_77_85 addressed an arrangement with some similar features that ruling held that the issuer should include in its premium income only the premiums and charges paid each year accordingly with regard to the annual_benefit the certificate fee should be taken into account in the determination of an account owner’s investment_in_the_contract for the certificate under sec_72 with regard to annuity payments both the certificate fee and the amount remitted to taxpayer upon exercise of the option to if the group contract is terminated before either the annual_benefit commences or the option to receive annuity payments is exercised taxpayer will pay the termination amount described above this amount is not available at the discretion of the account owner hence is not the monetization contemplated by cash_value or cash_surrender_value plr-132215-10 receive annuity payments should be taken into account in the determination of account owner’s investment_in_the_contract for the certificate under sec_72 requested ruling under sec_1 for purposes of sec_1 the term net_capital_gain means net_capital_gain determined without regard to sec_1 increased by qualified_dividend_income in defining qualified_dividend_income sec_1 provides that the term shall not include any dividend on any share of stock with respect to which the holding_period requirements of sec_246 are not met determined by substituting in sec_246 days for days each place it appears and by substituting 121-day period for 91-day period sec_246 provides rules applicable to deductions for dividends received among them a required holding_period see sec_246 under sec_246 this holding_period is reduced for any period during such periods in which a the taxpayer has an option to sell is under a contractual obligation to sell or has made and not closed a short_sale of substantially_identical_stock_or_securities b the taxpayer is the grantor of an option to buy substantially_identical_stock_or_securities or c under regulations a taxpayer has diminished his risk of loss by holding or more other positions with respect to substantially_similar_or_related_property the applicable regulation is sec_1_246-5 which provides that property is substantially_similar or related to stock when i the fair_market_value of the stock and the property reflect the performance of a a single firm or enterprise b the same industry or industries or c the same economic factor or factors such as but not limited to interest rates commodity prices or foreign-currency exchange rates and ii changes in the fair_market_value of the stock are reasonably expected to approximate directly or inversely changes in the fair_market_value of the property a fraction of the fair_market_value of the property or a multiple of the fair_market_value of the property sec_1_246-5 a position is an interest including a futures or forward_contract or an option in property or any contractual right to a payment whether or not severable from stock or other_property sec_1_246-5 moreover a taxpayer has diminished its risk of loss on stock by holding a position in substantially_similar_or_related_property if the taxpayer is the beneficiary of a guarantee surety agreement or similar arrangement and the guarantee surety agreement or similar arrangement provides for payments that will substantially offset decreases in the fair_market_value of the stock sec_1 c the conference_report to the deficit_reduction_act_of_1984 h_rep_no pincite 1984_3_cb_1 indicates that t he substantially_similar standard is not satisfied merely because the taxpayer is an investor with diversified holdings and acquires a regulated_futures_contract or option on a stock index to hedge general market risks plr-132215-10 the purchase of the certificate will not cause taxpayer to have an option to sell to be under a contractual obligation to sell or to have made and not closed a short_sale of substantially_identical_stock_or_securities the certificate is not substantially_similar_or_related_property because the fair_market_value of the account and the certificate do not reflect the performance of a single firm or enterprise the same industry or industries or the same economic factors because the predominant risk the certificate protects against is longevity risk ie the benefit under the certificate is contingent upon taxpayer’s survival and because the changes in the fair_market_value of the account are not reasonably expected to approximate directly or inversely changes in the fair_market_value of the certificate a fraction or multiple thereof finally the benefits that may be ultimately paid under the certificate are not closely correlated with and do not substantially offset decreases in the fair_market_value of the account thus we conclude that the certificate does not diminish taxpayer’s risk of loss on account assets for purposes of applying the holding_period requirements of sec_1 requested ruling sec_1092 imposes special rules that effectively suspend losses with respect to positions that are held as part of a straddle a straddle is defined in sec_1092 as offsetting positions with respect to personal_property a taxpayer holds offsetting positions with respect to personal_property if there is a substantial diminution of the taxpayer’s risk of loss from holding any position by reason of his holding one or more other positions with respect to personal_property whether or not of the same kind see sec_1092 sec_1092 provides that the term personal_property means any personal_property of a type which is actively_traded and that the term position means an interest in personal_property the certificate however is not an offsetting_position with respect to individual’s interest in the assets in the account see also sec_1092 accordingly sec_1092 does not apply requested ruling sec_165 allows as a deduction any loss not_compensated_for_by_insurance_or_otherwise sec_1_165-1 provides that if a casualty or other event occurs which may result in a loss and in that year there exists a claim for reimbursement with respect to which there is a reasonable_prospect_of_recovery no portion of the loss with respect to which reimbursement may be received is sustained until it can be ascertained with reasonable certainty whether or not the reimbursement will be received whether a reasonable_prospect_of_recovery exists with respect to a claim for reimbursement of a loss is a question of fact to be determined upon an examination of all facts and circumstances plr-132215-10 in 29_bta_1109 aff'd 75_f2d_255 2d cir the taxpayer and two others were the beneficial owners of three brokerage accounts that were opened at the recommendation of a wealthy friend who desiring to assist them in making money on the stock market guaranteed the accounts the court held that the taxpayer's subsequent losses were not deductible because of the guarantee in 16_tc_1084 aff'd on another issue 196_f2d_923 1st cir the service argued that loss resulting from the abandonment of an elevated railway structure was compensated for by legislation the public control act guaranteeing the taxpayer operating profits sufficient to pay dividends the court disagreed stating that regardless of the amounts of any possible losses sustained by petitioner no payments would be forthcoming to it if its income were sufficiently high after absorbing the losses and other charges to pay the required dividends t c pincite 66_tc_897 aff'd 574_f2d_189 4th cir involved a business partnership formed by the taxpayer and an associate the taxpayer purchased an insurance_policy on his partner's life after his partner's accidental death the taxpayer and his partner's widow were unsuccessful in continuing the business and terminated the partnership the court upheld the disallowance of a loss on the termination because the taxpayer was compensated by the proceeds of the insurance_policy the court pointed out that the amount of the policy was approximately equal to the taxpayer's investment in the partnership thus although it was not the partnership_interest itself that was insured the life_insurance acted to compensate the loss of the partnership_interest in 608_f2d_485 ct_cl the taxpayer a local television station claimed a loss based on termination of its affiliation agreement with cbs the television network the trial judge upheld disallowance of the deduction on the theory that increased revenues from affiliation with abc another television network compensated taxpayer for loss of the cbs affiliation reversing this finding the court of claims stated t he statute does not bar a deduction for a loss actually incurred merely because the taxpayer is able to effect an offsetting gain on a different although contemporaneous transaction f 2d pincite- in 63_tc_21 which involved federal disaster relief payments the tax_court interpreting the words insurance or otherwise in sec_165 determined that the general term or otherwise must be construed consistently with the specific term_insurance the court stated that the general purpose of insurance is to spread the risk of loss from any peril among a large number of those who are exposed plr-132215-10 to a similar peril in 74_tc_725 the court citing shanahan determined that the phrase insurance or otherwise in an analogous provision sec_2054 contemplates that the type of compensation received must be such that it was structured to replace what was lost t c pincite the court held that a disbursement from a_trust fund established by a state bar association in compensation_for losses_incurred due to an attorney's unethical behavior was in the nature of insurance revrul_87_117 1987_2_cb_61 involves a regulated_public_utility that abandons a partially-completed nuclear plant the ratemaking authority allows a rate increase that takes into account the cost of the abandoned plant the ruling holds that the rate increase does not reduce the taxpayer's abandonment-loss deduction because the rate increase was structured to serve the utilities’ customers at a fair charge and ensure a reasonable return to investors not to reimburse the loss in the present situation the annual_benefit may appear to be structured to replace what was lost in that the annual_benefit takes effect upon the reduction of the overall value of the account to zero and may reflect a percentage of the highest prior net value of the account similarly as a case like johnson illustrates it is possible for a contractual arrangement to be treated as compensation_for sec_165 purposes even though it compensates for a loss indirectly not directly in this case however the relationship between any individual market loss on the account and any eventual payment of the annual_benefit is too tenuous and too contingent on a number of factors for the payments to be considered compensation_for any given market loss for example the account owner may die before the account is depleted in which case the annual_benefit will never take effect even if the recipient of the annual_benefit the account owner or if elected upon purchase the second to die of the account owner or the account owner’s spouse begins receiving the annual_benefit the recipient is entitled to the annual_benefit only while he or she is alive and thus there is no certainty that the recipient will live long enough to be fully compensated for market losses on the account before recovering associated certificate fees there is no close correlation between any given loss and any eventual payments that taxpayer may make once determined at the time of the initial withdrawal from the account the annual income amount which the annual_benefit is based on may be increased but may not be decreased except for excess withdrawals withdrawals from the account and not just investment losses will contribute significantly to depletion of the account in fact the arrangement is structured primarily to insure against longevity risk not market risk and the permitted_investment profile s is intended to minimize the effect of excessive volatility and market risk should the recipient live long enough and plr-132215-10 if the withdrawals from the account do not constitute excess withdrawals the annual_benefit could become payable even if no losses were sustained thus the facts are similar to those considered in boston elevated railway co where the court noted that regardless of the amounts of any possible losses sustained by petitioner no payments would be forthcoming to it if its income were sufficiently high after absorbing the losses t c pincite the fact amount and timing of the annual_benefit are contingent on a number of factors including not only a particular market loss but also other market losses offsetting market gains the account owner's withdrawal rate excess withdrawals and - most significantly - the account owner's life span the contract is structured not as reimbursement for market losses but rather as a contingent deferred_annuity that begins to pay benefits on the occurrence of an event the timing of which may be influenced by market performance the certificate is not structured to replace or reimburse either individual or overall market losses on the account cases such as dunne and johnson are distinguishable because the nexus between the losses and the compensation_for the losses was more direct than is the case here therefore the certificate will not create a right to reimbursement for losses realized in the account for purposes of sec_165 and thus will not prevent the account owner from currently deducting such losses assuming the account owner’s losses otherwise meet the requirements of sec_165 sec_61 provides that except as otherwise provided gross_income means all income from whatever source derived sec_111 provides that gross_income does not include income attributable to the recovery during the taxable_year of any amount deducted in a prior taxable_year to the extent that amount did not reduce the amount of tax_imposed_by_chapter_1 of the code the tax_benefit_rule allays some of the inflexibilities of the annual accounting system under specific circumstances generally the tax_benefit_rule requires a taxpayer who received a tax_benefit from a deduction in an earlier year to recognize income in a later year if there occurs an event that is fundamentally inconsistent with the premise on which the deduction was initially based see 460_us_370 the tax_benefit_rule will cancel out an earlier deduction when the later event is fundamentally inconsistent with the premise on which the deduction was initially based even if there is no actual recovery_of funds u s pincite to the extent that the annual benefits are treated as amounts received as an annuity as requested in ruling_request above the taxpayer will use an exclusion_ratio under sec_72 to determine the taxable_portion of each annual_benefit a portion plr-132215-10 of the annual_benefit payment representing premiums or other consideration paid in for the contract will then be treated as non-taxable investment_in_the_contract for purposes of sec_72 and sec_72 the return of investment in contract might be recharacterized as taxable_income under the tax_benefit_rule if it were viewed as an event that is fundamentally inconsistent with the premise on which an earlier loss deduction was based we conclude however that for the same reasons that the annual benefits will not be considered compensation_for losses_incurred in the account for purposes of sec_165 their receipt will not be fundamentally inconsistent with the premise of the sec_165 deduction for purposes of the tax_benefit_rule rulings based on the foregoing the group contract and certificate will constitute an annuity_contract for purposes of sec_72 the annual_benefit and annuity payments will be taxable as amounts received as an annuity using an exclusion_ratio under sec_72 the account will not case the group contract or certificate to have a cash_value or cash_surrender_value for purposes of sec_72 and will not otherwise be part of the group contract or certificate for federal tax purposes for purposes of sec_72 and sec_72 each defining investment_in_the_contract the aggregate amount of premiums or other consideration paid for the certificate will equal the sum of the certificate fees paid under the certificate plus any proceeds paid to issuer upon liquidation of the account in consideration of annuity payments dividends that the taxpayer receives from the assets in the account will not fail to be treated as qualified_dividend_income within the meaning of sec_1 merely because he also owns the certificate the taxpayer’s ownership of the certificate and the account will not be treated as a straddle under sec_1092 and the annual_benefit will not constitute insurance or other compensation_for any prior deductible losses in the account for purposes of sec_165 and the investment_in_the_contract portion of each annual_benefit will not be includible in the taxpayer’s gross_income by virtue of the ‘tax benefit rule ’ the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the plr-132215-10 material submitted in support of the request for rulings and it is subject_to verification upon examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter including but not limited to including but not limited to issues under subchapter_d sec_401 et seq the computation of the exclusion_ratio under sec_72 or the treatment of any transaction within or between the account and the home base fund this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely s sheryl b flum branch chief branch financial institutions products
